 

Exhibit 10.6

 

THIS COPYRIGHT SECURITY AGREEMENT dated as of July 16, 2020 (this “Agreement”),
between FUBO TV INC., a Delaware corporation, FACEBANK GROUP, INC., a Florida
corporation (the “Borrowers”), and ACCESS ROAD CAPITAL LLC, a Delaware limited
liability company (the “Lender”). The Borrowers are sometimes referred to herein
individually as a “Grantor” or collectively, as “Grantors.”

 

Reference is made to (a) the Collateral Agreement dated as of July 16, 2020 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Collateral Agreement”), between the Borrowers and the Lender
and (b) the Credit Agreement dated as of July 16, 2020 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers and the Lender. The Lender has agreed
to extend credit to the Borrowers subject to the terms and conditions set forth
in the Credit Agreement. The obligations of the Lender to extend such credit is
conditioned upon, among other things, the execution and delivery of this
Agreement. The Borrowers will derive substantial benefits from the extension of
credit pursuant to the Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the Lender to extend such credit. Accordingly,
the parties hereto agree as follows:

 

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Credit Agreement or the
Collateral Agreement, as applicable. The rules of construction specified in
Section 1.2 of the Credit Agreement also apply to this Agreement.

 

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, the Grantors hereby
collaterally assign and pledge to the Lender and its permitted successors and
assigns, and hereby grant to the Lender and its permitted successors and
assigns, a security interest in, all right, title and interest in or to any and
all of the following assets and properties now owned or at any time hereafter
acquired by them or in which the Grantors now have or at any time in the future
may acquire any right, title or interest (collectively, the “Copyright
Collateral”):

 

(a) all copyright rights in any work subject to the copyright laws of the United
States of America, whether as author, assignee, transferee or otherwise;

 

(b) all registrations and applications for registration of any such copyright in
the United States, including registrations, recordings, supplemental
registrations and pending applications for registration in the United States
Copyright Office (or any successor office), including those set forth on
Schedule I attached hereto; and

 

(c) all exclusive Licenses in registered copyrights, including those set forth
on Schedule I attached hereto.

 

SECTION 3. Security Agreement. The security interests granted to the Lender
herein are granted in furtherance, and not in limitation of, the security
interests granted to the Lender pursuant to the Collateral Agreement. The
Grantors hereby acknowledge and affirm that the rights and remedies of the
Lender with respect to the Copyright Collateral are more fully set forth in the
Collateral Agreement, the terms and provisions of which are hereby incorporated
herein by reference as if fully set forth herein. In the event of any conflict
between the terms of this Agreement and the Collateral Agreement, the terms of
the Collateral Agreement shall govern.

 

 

 

 

SECTION 4. Supplements to Schedule I. Each Grantor hereby authorizes the Lender
from time to time to supplement Schedule I attached hereto to include additional
Copyright Collateral of such Grantor and to file such supplemented Schedule I
with the United States Copyright Office without any further action required of
either Grantor.

 

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic form (including .pdf file) shall be effective as
delivery of a manually signed counterpart.

 

SECTION 6. Applicable Law. This Agreement, and all matters arising out of or
relating to this Agreement, shall be solely governed by, and construed in
accordance with, the laws of the State of New York, as applied to agreements
performed wholly within the State of New York.

 

[Remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  GRANTORS:       FUBOTV INC., a Delaware corporation         By: /s/ David
Gandler   Name:     Title:           FACEBANK GROUP, INC., a Florida corporation
        By: /s/ Simone Nardi   Name:     Title:           LENDER:        

ACCESS ROAD CAPITAL LLC, a Delaware

limited liability company

        By: /s/ Idan Shani   Name: Idan Shani   Title: COO/CFO

 

 

 

 

Schedule I

 

Copyrights

 

U.S. Copyright Registrations

 

Title   Reg. No.   Author           None        

 

Pending U.S. Copyright Applications for Registration

 

Title   Author   Class   Date Filed               None            

 

Non-U.S. Copyright Registrations

 

Country   Title   Reg. No.   Author               None            

 

Non-U.S. Pending Copyright Applications for Registration

 

Country   Title   Author   Class   Date Filed                   None            
   

 

 

 